         Case 1:20-cr-00594-AJN Document 102 Filed 09/13/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                9/13/21


  United States of America,


                 –v–                                                           20-cr-594 (AJN)

                                                                                    ORDER
  Kevin Rolle,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court received the attached letter from Mr. Rolle. Because Mr. Rolle is represented,

all communications with the Court on his behalf must be through counsel. Counsel should

inform the Court if an application is being made on Mr. Rolle’s behalf. The Court will take no

additional action based on the attached letter.

       The Clerk of Court is respectfully asked to mail a copy of this Order to Mr. Rolle and

note the mailing on the public docket.


       SO ORDERED.

Dated: September 13, 2021                         __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
Case 1:20-cr-00594-AJN Document 102 Filed 09/13/21 Page 2 of 3
Case 1:20-cr-00594-AJN Document 102 Filed 09/13/21 Page 3 of 3
